Exhibit 10.1

INTERPURCHASER AGREEMENT

This INTERPURCHASER AGREEMENT (this “Agreement”) is made as of this 6th day of
February, 2008 among:

(i) Beckman Coulter, Inc., a Delaware corporation (the “Originator”),

(ii) Beckman Coulter Finance Company, LLC, a Delaware limited liability company
(the “SPV”),

(iii) De Lage Landen Financial Services, Inc. and De Lage Landen Finance, Inc.,
each a Delaware corporation (such entities, together with any other entity
controlled by either of them, collectively “DLL”), and

(iv) JPMorgan Chase Bank, N.A., as administrative agent (together with its
successors and assigns, the “Administrative Agent”) for the Purchasers (as
defined below) parties to the Receivables Purchase Agreement (as defined below).

PRELIMINARY STATEMENT

The parties hereto wish to set forth certain agreements with respect to their
respective rights in the assets and properties of the Originator.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed as follows:

ARTICLE I.

DEFINITIONS.

1.1. Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Adverse Claim” means a lien, security interest, ownership interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person.

“BEC-DLL Transferred Receivables” means any indebtedness or obligation, whether
now existing or hereafter arising, (i) that is transferred by the Originator to
DLL at the time it arises or promptly thereafter for which the billing and
collection is undertaken by DLL immediately following such transfer, either in
its own name or in the name of the Originator and (ii) in respect of which the
obligors thereon are directed to remit payments to a location other than a SPV
Lock-Box or SPV Collection Account.



--------------------------------------------------------------------------------

“Collection Account” means each concentration account, depository account,
lock-box account or similar account in which any Collections are collected or
deposited.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all principal, finance charges, recoveries or other related amounts
accruing in respect thereof and all cash proceeds of Related Security with
respect to such Receivable.

“DLL Agreements” means, collectively, all instruments, documents and agreements
now or hereafter from time to time existing between the Originator and DLL and
relating to or providing for the sale, assignment or other conveyance to DLL by
the Originator of Receivables and other DLL Assets.

“DLL Assets” means, collectively, all DLL Receivables, DLL/BEC Receivables and
BEC-DLL Transferred Receivables, in each case together with the Related Security
and Collections with respect thereto.

“DLL/BEC Receivable” means a Receivable (other than a DLL Receivable) that is
due from an obligor that is also obligated on a DLL Receivable, in which
Receivable DLL obtains an interest by reason of the Originator’s transfer to DLL
of a contract that evidences both such Receivable and such related DLL
Receivable.

“DLL Obligor Receivable” means, at any time, a Receivable owing by any of the
Persons identified on Schedule B hereto if, at such time, such Person is the
obligor on any DLL Receivable or DLL/BEC Receivable. Schedule B may be amended
at any time, on written notice given to the Administrative Agent by the
Originator and DLL, to remove the names of any Persons thereon that have ceased
to be obligors on DLL Receivables or DLL/BEC Receivables.

“DLL Receivables” means, collectively, those Receivables identified on Schedule
A hereto, together with such other Receivables as may hereafter be recognized as
being “DLL Receivables” in accordance with the terms, and subject to the
conditions, set forth in Section 2.7 hereof.

“DLL Reserve” means, (i) on any date prior to the Replacement Servicer Event, an
amount equal $16,000,000, or such lesser amount as shall then be in effect in
accordance with Section 2.3(c), and (ii) from and after the Replacement Servicer
Event, an amount equal to (A) the Replacement Servicer Event DLL Reserve minus
(B) the aggregate amount of all Perfect Pay Amounts remitted by the Replacement
Servicer to DLL in accordance with Section 2.4; provided that, in the event the
Administrative Agent shall elect to declare the DLL Reserve Termination Date at
any time, the DLL Reserve shall thereupon reduce to zero. For the avoidance of
doubt, the DLL Reserve shall not be reduced by any payments by the Originator
(as distinguished from the Replacement Servicer) to DLL prior to or after the
occurrence of a Replacement Servicer Event.

 

2



--------------------------------------------------------------------------------

“DLL Reserve Payment Period” means the period commencing the date declared by
the Administrative Agent in accordance with Section 2.4(b) and ending on the DLL
Reserve Termination Date.

“DLL Reserve Termination Date” means the date, following a Replacement Servicer
Event, as of which the DLL Reserve shall have been reduced to zero or such
earlier date as may be declared either (i) by the Administrative Agent as being
the DLL Reserve Termination Date or (ii) by DLL as being a DLL Servicer
Termination.

“DLL Servicer Termination” has the meaning given to such term in Section 2.3(d)
hereof.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended, and any successor statute thereto.

“Insolvency or Liquidation Proceeding” means, with respect to any Person,
(a) any voluntary or involuntary case or proceeding under the Federal Bankruptcy
Code with respect to such Person, (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding or
with respect to such Person’s assets, (c) any liquidation, dissolution,
reorganization or winding up of such Person whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshaling of assets and liabilities of such
Person.

“Lock-Box” means each locked postal box with respect to which a bank who holds a
Collection Account has been granted exclusive access for the purpose of
retrieving and processing payments made on the Receivables.

“PARCO” means Park Avenue Receivables Company LLC, a Delaware limited liability
company.

“Perfect Pay Amount” means, in respect of any DLL Receivable in any month, the
full regularly scheduled installment, amortization or other payment due to DLL
on such DLL Receivable during such month.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Purchased Property” means, collectively, the DLL Assets and the SPV Assets.

“Purchasers” means, collectively, PARCO and the financial institutions from time
to time parties to the Receivables Purchase Agreement.

“Receivable” means the indebtedness and other obligations, now existing or
hereafter arising, owed to the Originator (at the time it arises, and before
giving effect to any transfer or conveyance contemplated under any DLL Agreement
or SPV Agreement), including, without limitation, any indebtedness, obligation
or interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale or lease of goods or the
rendering of services by the Originator, and further includes, without
limitation, the obligation to pay any finance charges with respect thereto.

 

3



--------------------------------------------------------------------------------

“Receivables Purchase Agreement” means the Receivables Purchase Agreement dated
as of October 31, 2007 among the SPV, the Originator, as initial Servicer,
PARCO, certain financial institutions parties thereto and the Administrative
Agent, as administrative agent for the Purchasers (as amended, restated,
supplemented or otherwise modified from time to time).

“Related Security” means, with respect to any Receivable, any of the following
to the extent an interest therein is purported to be created under the terms of
the DLL Agreements or the SPV Agreements in connection with the transfer of such
Receivable to DLL or the SPV, as applicable: (i) any interest in the inventory
and goods (including returned or repossessed inventory or goods), if any, the
sale, financing or lease of which by Originator gave rise to such Receivable,
and all insurance contracts with respect thereto, (ii) any other security
interests or liens and property subject thereto from time to time, if any,
purporting to secure payment of such Receivable, (iii) all guaranties, letters
of credit, letter-of-credit rights, supporting obligations, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable, (iv) all service contracts and other
contracts and agreements associated with such Receivable, (v) all records
related to such Receivable, and (vi) all proceeds of any of the foregoing.

“Replacement Servicer” has the meaning given to such term in Section 2.4 hereof.

“Replacement Servicer Event” means the date upon which the Administrative Agent
replaces the Originator in the capacity of Servicer.

“Replacement Servicer Event DLL Reserve” means the amount of the DLL Reserve
upon the occurrence of a Replacement Servicer Event.

“Servicer” means, at any time, the Person then authorized pursuant to the
Receivables Purchase Agreement to service, administer and collect Receivables.
The Originator shall initially be the Servicer.

“SPV Agreements” means, collectively, (i) the Receivables Sale Agreement dated
as of October 31, 2007 between the Originator and the SPV (as amended, restated,
supplemented or otherwise modified from time to time), (ii) the Receivables
Purchase Agreement and (iii) all instruments, documents and agreements now or
hereafter from time to time existing between the Originator and the SPV and
relating to or providing for the sale, assignment, contribution or other
conveyance to the SPV by the Originator of Receivables and other SPV Assets, or
by the SPV of any interest therein to the Administrative Agent and the
Purchasers.

“SPV Assets” means all SPV Receivables, together with the Related Security and
Collections related thereto.

 

4



--------------------------------------------------------------------------------

“SPV Collection Account” means each Collection Account other than any Collection
Account that may be established after the date hereof for the sole purpose of
servicing and collecting the DLL Assets.

“SPV Group” means, collectively, the SPV, the Purchasers and the Administrative
Agent.

“SPV Lock-Box” means each Lock-Box other than any Lock-Box that may be
established after the date hereof for the sole purpose of servicing and
collecting the DLL Assets.

“SPV Receivables” means all Receivables from time to time existing (other than
the DLL Receivables, the DLL/BEC Receivables, the DLL Obligor Receivables and
the BEC-DLL Transferred Receivables) purportedly conveyed to the SPV under the
SPV Agreements.

“SPV Termination Event” has the meaning given to such term in Section 2.4(f).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unsold Receivables” means any Receivables, other than DLL Receivables, that
have not, by the explicit terms of the SPV Agreements, become SPV Receivables.

ARTICLE II.

INTERPURCHASER PROVISIONS.

2.1. Respective Purchased Property.

(a) Irrespective of the time, order, manner or method of creation, attachment or
perfection of the respective security interests, ownership interests and/or
liens granted to the SPV, the Administrative Agent, the Purchasers or DLL in or
on any or all of the property or assets of the Originator, the time or manner of
the filing of their respective financing statements, whether the SPV, the
Administrative Agent, the Purchasers or DLL or any bailee or agent thereof holds
possession of any or all of the property or assets of the Originator, the
dating, execution or delivery of any agreement, document or instrument granting
the SPV, the Administrative Agent, the Purchasers or DLL security interests,
ownership interests and/or liens in or on any or all of the property or assets
of the Originator, the giving or failure to give notice of the acquisition or
expected acquisition of any purchase money or other security interests,
ownership interests, any provision of the DLL Agreements or the SPV Agreements
and any provision of the UCC or any other applicable law to the contrary:

(i) DLL hereby acknowledges and agrees that: (A) DLL does not have and shall not
have any Adverse Claim in, to or against any of the SPV Receivables, any SPV
Collection Account or any SPV Lock-Box; (B) DLL shall at no time ask, demand,
sue for, take or receive from the SPV or the Originator any Adverse Claim in, to
or against any of the SPV Receivables, any SPV Collection Account or any SPV
Lock-Box; and (C) to the extent that DLL now has any Adverse Claim in, to or
against any of the SPV Receivables, SPV Collection Account or SPV Lock-Box, such
Adverse Claim is hereby released, waived and terminated;

 

5



--------------------------------------------------------------------------------

and

(ii) each member of the SPV Group hereby acknowledges and agrees that: (A) it
does not have and shall not have any Adverse Claim in, to or against any of the
DLL Receivables, DLL/BEC Receivables, DLL Obligor Receivables or BEC-DLL
Transferred Receivables; (B) except as expressly contemplated herein, it shall
not at any time ask, demand, sue for, take or receive from the Originator any
Adverse Claim in, to or against any of such Receivables; and (C) to the extent
that it now has any Adverse Claim in, to or against any of such Receivables,
such Adverse Claim is hereby released, waived and terminated.

(b) The provisions of this Section 2.1 shall be deemed to constitute
subordination agreements within the meaning of Section 510(a) of the Federal
Bankruptcy Code.

(c) Each of (i) the SPV, (ii) the Administrative Agent and the Purchasers, and
(iii) DLL hereby appoints each of the others as agent for purposes of perfecting
its respective security interests and ownership interests and liens on its
portion of the Purchased Property in the event such agent shall at any time come
into possession of such Purchased Property. In addition, DLL, the Originator and
the members of the SPV Group agree to enter into such further agreements and
take such further actions, including the filing of financing statements, as may
be reasonably requested by the other parties hereto in order to confirm their
respective security interests and ownership interests and liens on the assets
and properties of the Originator as provided in this Agreement.

(d) In the event that any payment or distribution to DLL is made from any of the
SPV Assets or DLL obtains possession of any of the SPV Assets at any time that
the SPV Agreements remain in effect, DLL shall receive and hold the same in
trust, for the benefit of Administrative Agent and the Purchasers and shall
forthwith deliver the same to Administrative Agent in precisely the form
received (except for the endorsement or assignment of DLL where necessary).
Except as otherwise expressly provided herein, in the event that any payment or
distribution to any member of the SPV Group is made from any of the DLL Assets
or any member of the SPV Group obtains possession of any of the DLL Assets at
any time that the DLL Agreements remain in effect, such member of the SPV Group
shall receive and hold the same in trust, for the benefit of DLL and shall
forthwith deliver the same to DLL in precisely the form received (except for the
endorsement or assignment of such member of the SPV Group where necessary).

2.2. SPV Collection Accounts and SPV Lock-Boxes. The Administrative Agent has an
exclusive security interest in the SPV Collection Accounts and the SPV
Lock-Boxes and any SPV Assets therein. DLL has an exclusive security interest in
any DLL Assets in the SPV Collection Accounts and the SPV Lock-Boxes. DLL
acknowledges that, prior to an SPV Termination Event, (i) it has no power or
right to issue, and agrees that it shall refrain from issuing, any instructions
or directions to any bank or other financial institution maintaining a SPV
Lock-Box or SPV Collection Account with respect to the disposition of any
payment items or funds from time to time existing in such SPV Lock-Box or SPV
Collection Account or with respect to the management or handling of such SPV
Lock-Box or SPV Collection Account and (ii) it shall refrain from issuing any
instructions or directions to the Originator with respect to the management or
handling of, or the disposition of any funds from, any SPV Lock-Box or SPV
Collection Account; provided that DLL may issue instructions or directions to
the Originator with respect to the disposition of any funds to be remitted from
the SPV Collection Account following a determination in accordance with the
terms of this Agreement that such funds are allocable to the Originator or DLL.

 

6



--------------------------------------------------------------------------------

2.3. Arrangements Prior to a Replacement Servicer Event.

(a) Until such time as a Replacement Servicer is appointed in respect of the SPV
Receivables, as more particularly described below, the Originator shall perform
such servicing and collection responsibilities with respect to the Receivables
as may be required by the terms of the respective DLL Agreements and SPV
Agreements, as applicable. In such capacity, the Originator shall have
responsibility for (i) identifying all payment items received in each Lock-Box
to the appropriate Receivables, (ii) remitting to DLL (or in accordance with its
instructions) only such Collections as relate to the DLL Receivables and
(iii) remitting to the SPV and Administrative Agent only such Collections as
relate to the SPV Receivables (or otherwise applying such Collections in
accordance with the terms of the SPV Agreements). In the event that, in any
month (A) an obligor is obligated to make payments on DLL Receivables, DLL/BEC
Receivables and SPV Receivables, (B) the total payments received from such
obligor are less than the total amount due for all such Receivables and (C) the
Originator is not able to determine the manner in which the obligor intended its
payments to be applied to such Receivables, then the Originator shall allocate
such payments to such Receivables pro rata based on the relative payment amounts
due in such month. No member of the SPV Group shall have any liability to DLL,
and DLL shall not have any liability to any member of the SPV Group, for any
failure on the part of the Originator for any reason to correctly identify and
appropriately allocate the Collections in the discharge of its responsibilities
as servicer, other than the obligations set forth in Section 2.1(d).

(b) It is expressly acknowledged that, under the DLL Agreements, the Originator
(as distinguished from the Replacement Servicer) may from time to time make
payments to DLL, whether in the form of servicer advances, repurchase payments
or otherwise, out of the Originator’s own assets in addition to the remittance
to DLL of actual Collections on the DLL Receivables. Nothing contained in this
Agreement or the SPV Agreements shall restrict the right or obligation of the
Originator to make such payments to DLL from amounts other than the SPV Assets
or limit the rights and remedies of DLL against the Originator in the event the
Originator fails to make such payments in accordance with the terms of the DLL
Agreements, whether prior to or following the occurrence of a Replacement
Servicer Event.

(c) Prior to the occurrence of a Replacement Servicer Event, the Originator and
DLL may, but shall not be required to, from time to time (not to exceed twice
each calendar year) advise the Administrative Agent in a written notice as to
whether the DLL Reserve should be reset to more closely reflect the Perfect Pay
Amounts actually coming due during any six-month period following the date of
such notice. Such notice may specify the Perfect Pay Amounts coming due over the
course of any period; provided that the DLL Reserve shall not at any time exceed
the lesser of (i) as of any date, the aggregate amount of all Perfect Pay
Amounts to come due in the then immediately succeeding six consecutive months
and (ii) an amount equal to $12,000,000. If the Administrative Agent shall
consent (such consent not to be unreasonably withheld) to the adjustments
contemplated in any such notice, the DLL Reserve shall be adjusted accordingly
to reflect the information contained in such notice. In the event there shall at
any time be insufficient information available for the Administrative Agent to
determine the DLL Reserve based on Perfect Pay Amounts coming due, the DLL
Reserve shall be fixed at $12,000,000. Prior to the occurrence of a Replacement
Servicer Event, the DLL Reserve shall be maintained in effect at its prescribed
level without regard to Collections being remitted or payments otherwise then
being made to DLL.

 

7



--------------------------------------------------------------------------------

(d) Nothing contained herein shall impair the right of DLL, if any, under the
DLL Agreements to take any of the following actions at any time (the initial
taking of any such action being a “DLL Servicer Termination”): (i) to terminate
the Originator in its capacity as servicer of the DLL Receivables or DLL/BEC
Receivables in accordance with the terms of the DLL Agreements or (ii) to
contact any obligor on a DLL Receivable or a DLL/BEC Receivable to direct such
obligor to make subsequent payments thereon directly to DLL (or to a replacement
servicer designated by DLL) rather than to a SPV Collection Account or SPV
Lock-Box, and such direction may contemplate that all amounts due on such DLL
Receivable or DLL/BEC Receivable, whether or not specifically related to
equipment, shall be remitted to DLL (or to such replacement servicer). DLL
shall, promptly following a DLL Servicer Termination, notify the Administrative
Agent thereof in writing. Notwithstanding a DLL Servicer Termination, DLL shall
continue to be subject to Section 2.2 hereof and shall not make any demands on
or provide any notice to any bank or other financial institution maintaining a
SPV Lock-Box or SPV Collection Account regarding the maintenance, handling or
disposition of any assets therein, except following an SPV Termination Event.

2.4. Replacement Servicer Event: During the DLL Reserve Payment Period.

(a) The Administrative Agent has the exclusive right, upon the occurrence of
certain specified events, to replace the Originator in its capacity as Servicer
and to direct the disbursement and remittance of funds from the SPV Collection
Accounts and the SPV Lock-Boxes (the Administrative Agent acting in such
capacity, or any other Person then designated by the Administrative Agent to
provide such directions, being the “Replacement Servicer”). Upon the exercise by
the Administrative Agent of such right, the Replacement Servicer shall undertake
the management of the allocation process theretofore handled by the Originator
with respect to all Collections in the SPV Lock-Boxes and SPV Collection
Accounts.

(b) On the occurrence of a Replacement Servicer Event, the Administrative Agent
shall forthwith elect, in it sole discretion, whether (i) to declare the
commencement of the DLL Reserve Payment Period or (ii) to declare the occurrence
of the DLL Reserve Termination Date, and shall instruct the Replacement Servicer
accordingly. In the event the Administrative Agent shall elect to declare the
commencement of the DLL Reserve Payment Period it may, on any day thereafter by
written notice to the Replacement Servicer and DLL, elect to declare the
occurrence of the DLL Reserve Termination Date and in such event the DLL Reserve
Payment Period shall thereupon end.

(c) On making the election contemplated in Section 2.4(b), the Administrative
Agent shall provide written notice thereof to DLL. Promptly following its
receipt of such notice, DLL shall forthwith elect, in its sole discretion,
whether (i) to initiate a DLL Servicer Termination in accordance with
Section 2.3(d) or (ii) to advise the Administrative Agent to commence making
remittances of Perfect Payment Amounts in accordance with Section 2.3(d), in
which case DLL shall provide the Administrative Agent a report setting forth all
Perfect Pay Amounts coming due during the following 12 months, and specifying
the account to which all such Perfect Pay Amounts shall be remitted by the
Replacement Servicer. In the event DLL shall elect not to declare the DLL
Servicer Termination, it may, on any day thereafter, by written notice to the
Replacement Servicer and the Administrative Agent, elect to declare the DLL
Servicer Termination and in such event the DLL Reserve Payment Period shall
thereupon end.

 

8



--------------------------------------------------------------------------------

(d) At all times that the DLL Reserve Payment Period is in effect, the
Administrative Agent shall, without regard to the amount of the actual
Collections on DLL Receivables received during any month, and notwithstanding
any provision to the contrary in the SPV Agreements, direct the Replacement
Servicer (i) to begin remitting, on a monthly basis, the Perfect Pay Amount
certified to the Administrative Agent by DLL as owing for such month to the
account designated by DLL from the Collections on deposit in the SPV Lock-Boxes
and SPV Collection Accounts; provided, however, that if in any month there are
not sufficient Collections available (including Collections from DLL
Receivables, DLL/BEC Receivables and SPV Receivables) to pay the Perfect Pay
Amounts due in such month, the Replacement Servicer shall use any excess
Collections in the following months during the DLL Reserve Payment Period to pay
such past due Perfect Pay Amounts; and (ii) not to make any other payments from
such Collections in any month until such Perfect Pay Amount for such month (and
any past due Perfect Pay Amounts) and amounts then due the SPV Group have been
paid or reserved for payment. Concurrent with each such remittance to or for the
benefit of DLL, the Administrative Agent shall reduce the available DLL Reserve
by the same dollar amount as such remittance. Notwithstanding anything to the
contrary herein, neither the Administrative Agent nor the Replacement Servicer
shall be required to make any remittance of all or any portion of a Perfect Pay
Amount to DLL if, after giving effect thereto, the DLL Reserve would be reduced
to an amount less than zero. Upon reduction to zero of the DLL Reserve, the DLL
Reserve Termination Date shall occur without any further action being required
on the part of the Administrative Agent or any other Person and the DLL Reserve
Payment Period shall thereupon cease to be in effect.

(e) In consideration of the remittance by the Replacement Servicer to DLL of the
Perfect Pay Amounts, DLL agrees to relinquish all claims (the “Relinquished DLL
Receivables”) to payments made or due on DLL Receivables during the period from
the date the DLL Reserve Payment Period shall have commenced to the date
thereafter on which the Replacement Servicer ceases to remit Perfect Pay Amounts
to DLL. In furtherance thereof, DLL hereby grants to the Administrative Agent
for the benefit of the SPV Group (i) a security interest in the proceeds of such
Relinquished DLL Receivables and (ii) a security interest in the DLL/BEC
Receivables related to such Relinquished DLL Receivables with the effect that
the Replacement Servicer may thereafter remit Collections thereon to the SPV
Group for application in accordance with the terms of the SPV Agreements.

(f) Until the capital and all interest thereon of the Purchasers has been
reduced to zero and all amounts due and owing to the Purchasers, the
Administrative Agent or the Replacement Servicer under the SPV Agreements are
indefeasibly paid in full (an “SPV Termination Event”), DLL agrees that it shall
not sell, assign, pledge or otherwise transfer any interest in any DLL
Receivable or DLL/BEC Receivable to any other Person unless that Person shall
have acknowledged in writing to the Administrative Agent its agreement to be
bound by this Agreement.

 

9



--------------------------------------------------------------------------------

2.5. Replacement Servicer Event: After the Conclusion of the DLL Reserve Payment
Period.

(a) From and after the DLL Reserve Termination Date, until the date following a
DLL Servicer Termination at which the same shall no longer be necessary, the
Replacement Servicer shall undertake a specific identification and allocation
process in order to identify (and to report to DLL and the Administrative Agent
at least monthly) the precise amounts owing to each of the SPV and DLL from the
Collections in the SPV Lock-Boxes and SPV Collection Accounts. The Replacement
Servicer shall use the allocation rules set forth in Section 2.3(a) if the
payments received from an obligor on DLL Receivables, DLL/BEC Receivables and
SPV Receivables are less than the total amount due under the conditions
described therein. Each of the Originator, the Administrative Agent and DLL
shall provide the Replacement Servicer with any information and records that are
in its possession or under its control that the Replacement Servicer may
reasonably request in order to facilitate the requisite identification and
allocation process. In the event DLL, the Administrative Agent or the
Replacement Servicer shall determine, whether before or after a DLL Servicer
Termination, that any Collections received in a SPV Collection Account or SPV
Lock-Box within the control of the Administrative Agent are Collections on DLL
Receivables or DLL/BEC Receivables, the Administrative Agent shall (or shall
direct the Replacement Servicer to), subject to the terms and conditions of this
Section 2.5, remit such amount to DLL promptly and in any event within five
business days following (i) such determination by the Administrative Agent or
the Replacement Servicer or (ii) written notice of such determination from DLL
to the Administrative Agent and Replacement Servicer.

(b) After the occurrence of the DLL Reserve Termination Date, it is expressly
understood and agreed that (i) notwithstanding any arrangement or course of
dealing as may have existed at any time between the Originator and DLL, the
Replacement Servicer shall have no obligation to remit to DLL any amount in
excess of the amounts actually received in the SPV Lock-Boxes and SPV Collection
Accounts that the Replacement Servicer shall, in its reasonable determination,
based on all information then available to it, identify as a payment allocable
to the DLL Receivables and DLL/BEC Receivables, net of reasonable, actual costs
and expenses incurred by the Replacement Servicer in handling such Collections,
and (ii) the Replacement Servicer shall not have any obligation to release any
Collections to DLL, and shall be fully authorized to retain in the SPV
Collection Account any and all such Collections purportedly associated with DLL
Receivables and DLL/BEC Receivables, until such time as the Replacement Servicer
shall have determined to its satisfaction that such Collections are
appropriately identified and allocable to the DLL Receivables and DLL/BEC
Receivables based on information provided to the Replacement Servicer by DLL and
based on such other information as may be available to the Replacement Servicer;
provided, however, that until the Replacement Servicer shall have determined to
its satisfaction that any Collections are appropriately identified and allocable
to the DLL Receivables, DLL/BEC Receivables or SPV Receivables, it will not
release such Collections to any Person.

 

10



--------------------------------------------------------------------------------

(c) Each of DLL and each member of the SPV Group waives any claim it may now or
hereafter have against the Replacement Servicer for any loss, cost or expense
arising from (i) any failure or delay on the part of the Replacement Servicer in
remitting Collections to such Person on its respective Purchased Property at any
time prior to the Replacement Servicer being duly satisfied as to the
appropriateness of such remittance or (ii) any misallocation of Collections as
between DLL or any member of the SPV Group by reason of its reliance on
information reasonably deemed to be reliable by the Replacement Servicer at the
time of any remittance from the SPV Collection Accounts.

(d) Neither the Replacement Servicer nor any member of the SPV Group shall have
any liability for any shortfalls between amounts due and owing DLL from obligors
of DLL Receivables and DLL/BEC Receivables and Collections actually received and
remitted to DLL from the SPV Lock-Boxes and SPV Collection Accounts in
accordance with the terms of this Agreement. Neither the Replacement Servicer
nor DLL shall have any liability for any shortfalls between amounts due and
owing the SPV from obligors of SPV Receivables and Collections actually received
and remitted to the SPV from the SPV Lock-Boxes and SPV Collection Accounts in
accordance with the terms of this Agreement.

2.6. Repurchase by the Originator of DLL Receivables. In the event that (i) the
Originator exercises its option under the DLL Agreements to repurchase any DLL
Receivable that is then being collected in an SPV Lock-Box or SPV Collection
Account and (ii) a Replacement Servicer Event shall have occurred, the
Originator shall, not later than the date of such repurchase, give notice of
such repurchase to the SPV and the Administrative Agent, and DLL shall
acknowledge such repurchase and shall relinquish any claim thereon. Any DLL
Receivable at any time repurchased by the Originator shall thereupon be and
become an SPV Receivable for purposes of this Agreement, without regard to
whether any notice required under this Section 2.6 shall have been timely given.

2.7. Purchase by DLL of New DLL Receivables.

(a) In the event the Originator hereafter agrees to sell, assign or otherwise
transfer any Receivable to DLL (other than a BEC-DLL Transferred Receivable),
and DLL agrees to purchase or accept such Receivable (a “New DLL Transaction”),
the Originator shall provide prior written notice thereof to the SPV and the
Administrative Agent, which notice shall be given not less than ten
(10) Business Days prior to the date of such New DLL Transaction and shall be
accompanied by a copy of the most recent “Settlement Report” issued by the
Servicer under the Receivables Purchase Agreement, modified to show the pro
forma effect of such New DLL Transaction on the calculations set forth in such
Settlement Report. Such notice shall include (i) a pro forma calculation of the
DLL Reserve after giving effect to the New DLL Transaction, and (ii) a
certification that all conditions set forth in clause (b) below shall have been
met.

(b) It shall be a condition to any New DLL Transaction that (i) the Receivable
that is the subject of such New DLL Transaction be (A) an Unsold Receivable or
(B) an SPV Receivable in respect of which the SPV Group shall have agreed in
their sole discretion to waive and release their Adverse Claims thereon, (ii) at
the time of the New DLL Transaction, no “Amortization Event” or “Servicer
Default” (as each such term is defined in the Receivables Purchase Agreement)
shall have occurred and then be continuing, or would occur upon giving effect to
such New DLL Transaction, and (iii) no default by any party hereto shall have
occurred and then be continuing under this Agreement.

 

11



--------------------------------------------------------------------------------

(c) Unless and until all of the foregoing conditions shall have been satisfied,
the Receivable that is the subject of any proposed New DLL Transaction shall not
constitute or be recognized as being a DLL Receivable for any purpose of this
Agreement and any Collections thereon coming into the possession of any member
of the SPV Group may, as between the SPV Group and DLL, be treated as being an
SPV Asset with the SPV Group having no obligation or liability to account
therefor to DLL.

2.8. DLL Consent. Notwithstanding anything to the contrary herein, to the extent
any DLL Agreement requires a waiver or consent to the transactions contemplated
in the Receivables Purchase Agreement, DLL hereby grants such waiver and
consent, effective as of October 31, 2007.

2.9. Limitation on Obligations and Liability of Parties to Each Other. Except as
provided in this Agreement, DLL shall owe no duties and have no liability to the
Administrative Agent or the members of the SPV Group, and the Administrative
Agent and the members of the SPV Group shall owe no duties and have no liability
to DLL, except in any case for liability arising from the gross negligence or
willful misconduct of such party or its representatives. Without limiting the
generality of the foregoing, the obligation of the Administrative Agent and the
Replacement Servicer to remit Collections to the extent of Perfect Pay Amounts
under Section 2.4 shall solely be an obligation to turn over Collections to the
extent Collections are available for such purpose and shall not under any
circumstance constitute a payment obligation or indebtedness of either the
Administrative Agent or the Replacement Servicer to DLL.

2.10. Effect Upon DLL Agreements and SPV Agreements. Each of the SPV and the
Originator acknowledges that the provisions of this Agreement shall not give the
SPV or the Originator any substantive rights as against DLL or as against any
member of the SPV Group and that nothing in this Agreement shall amend, modify,
change or supersede the terms of (i) the DLL Agreements as between the
Originator and DLL, (ii) the SPV Agreements as between the Originator and the
SPV, or (iii) the SPV Agreements as among the SPV, the Purchasers and the
Administrative Agent. Notwithstanding the foregoing, each of DLL and the
Administrative Agent hereby agrees that, as between themselves, to the extent
the terms and provisions of the DLL Agreements or the SPV Agreements are
inconsistent with the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control.

2.11. Availability of Records; Further Assurances. To facilitate the allocations
to be performed by the Replacement Servicer, each of DLL, the Originator and
each member of the SPV Group agrees to make any Receivables records in its
possession available for the inspection of the Replacement Servicer and to
provide such additional information relating to the DLL Receivables and SPV
Receivables as the Replacement Servicer may from time to time reasonably
request.

 

12



--------------------------------------------------------------------------------

2.12. Bankruptcy Petition and Substantive Consolidation.

(a) Each party hereto covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all outstanding senior
indebtedness of PARCO, it will not institute against, or join any other Person
in instituting against PARCO any Insolvency or Liquidation Proceedings under the
laws of the United States or any state of the United States.

(b) Each party hereto covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all outstanding senior
indebtedness of the SPV, it will not institute against, or join any other Person
in instituting against the SPV any Insolvency or Liquidation Proceedings under
the laws of the United States or any state of the United States.

(c) In the event of any Insolvency or Liquidation Proceedings under the laws of
the United States or any state of the United States involving the Originator or
any subsidiary or affiliate of the Originator (including, but not limited to,
the SPV), DLL covenants and agrees that it (i) will recognize the corporate
separateness of the SPV from the Originator and the other subsidiaries and
affiliates of the Originator and (ii) will not seek to consolidate the SPV (or
the assets and liabilities of the SPV) with the Originator or any subsidiary or
affiliate of the Originator.

(d) DLL acknowledges and agrees that the Purchasers, the SPV and the Originator
have entered into the SPV Agreements on the understanding that the Originator
has irrevocably and absolutely conveyed to the SPV all of its right, title and
interest in and to the SPV Assets and has retained no beneficial or equitable
ownership interest therein and that the SPV has conveyed to the Purchasers an
undivided ownership interest in all of the SPV Assets so conveyed. DLL agrees
that it will not contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceedings), the absolute
characterization of such conveyances as set forth above.

(e) Each of the Originator and each of the members of the SPV Group agrees that
it will not contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceedings), the validity or
perfection of the security interests and/or ownership interests of DLL in any of
the DLL Assets under the DLL Agreements.

ARTICLE III.

MISCELLANEOUS.

3.1. Notices. All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including electronic or “e-mail”
and communication by facsimile copy) and mailed, transmitted or delivered, as to
each party hereto, at its address set forth under its name on the signature
pages hereof or at such other address as shall be designated by such party in a
written notice to the other parties hereto; provided, however, that all notices
to the Purchasers may be sent to the Administrative Agent for distribution to
the Purchasers in accordance with the provisions of the SPV Agreements. All such
notices and communications shall be effective upon receipt, or, in the case of
notice by mail, five (5) days after being deposited in the mail, postage
prepaid, or in the case of notice by facsimile copy, when verbal confirmation of
receipt is obtained, in each case addressed as aforesaid.

 

13



--------------------------------------------------------------------------------

3.2. Agreement Absolute. Each of the Purchasers and the Administrative Agent
shall be deemed to have agreed to enter into the SPV Agreements in express
reliance upon the covenants made by DLL hereunder. This Agreement shall be and
remain absolute and unconditional under any and all circumstances, and no acts
or omissions on the part of any party to this Agreement shall affect or impair
the agreement of any party to this Agreement, unless otherwise agreed to in
writing by all of the parties hereto. This Agreement shall be applicable both
before and after the filing of any petition by or against the Originator or the
SPV under the Federal Bankruptcy Code and all references herein to the
Originator or the SPV shall be deemed to apply to a debtor-in-possession for
such party and all allocations of payments between DLL and the SPV Group shall,
subject to any court order to the contrary, continue to be made after the filing
of such petition on the same basis that the payments were to be applied prior to
the date of the petition.

3.3. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns. The successors and assigns for the Originator and/or the SPV shall
include a debtor-in-possession or trustee of or for such party. The successors
and assigns for each of DLL and the Administrative Agent shall include any
successors or assigns appointed under the terms of the DLL Agreements or the SPV
Agreements as applicable. Each of DLL, the SPV, the Administrative Agent and the
Purchasers agrees not to transfer any interest it may have in the DLL Agreements
or the SPV Agreements unless such transferee has been notified of the existence
of this Agreement and has agreed to be bound hereby.

3.4. Third-Party Beneficiaries. The terms and provisions of this Agreement shall
be for the sole benefit of DLL, the SPV and the members of the SPV Group and
their respective successors and assigns and no other Person shall have any
right, benefit, or priority by reason of this Agreement.

3.5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.

3.6. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY PARTY
HERETO PURSUANT TO THIS AGREEMENT OR ANY RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

3.7. Section Titles. The article and section headings contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

14



--------------------------------------------------------------------------------

3.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

3.9. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

BECKMAN COULTER FINANCE COMPANY, LLC, as the SPV By:   /s/ Roger B. Plotkin
Name:   Roger B. Plotkin Title:   President Address:  

4300 N. Harbor Blvd., M/S B-34-D

P.O. Box 3100

Fullerton, CA 92834-3100

Facsimile: (714) 773-6840

Attention: Roger Plotkin

 

BECKMAN COULTER, INC., as Originator and Servicer By:   /s/ Roger B. Plotkin
Name:   Roger B. Plotkin Title:   Treasurer Address:  

4300 N. Harbor Blvd., M/S B-34-D

P.O. Box 3100

Fullerton, CA 92834-3100

Facsimile: (714) 773-6840

Attention: Roger Plotkin



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Purchaser By:   /s/
Adam J. Klimek Name:   Adam J. Klimek Title:   Vice President Address:  

c/o JPMorgan Chase Bank,

N.A., as Administrative

Agent

Asset Backed Securities

Conduit Group

10 S. Dearborn

Chicago, Illinois 60603

Facsimile:   (312) 732-3600

 

PARK AVENUE RECEIVABLES COMPANY LLC, as a Purchaser By:   /s/ Adam J. Klimek
Name:   Adam J. Klimek Title:   Authorized Signer Address:  

c/o JPMorgan Chase Bank,

N.A., as Administrative

Agent

Asset Backed Securities

Conduit Group

10 S. Dearborn

Chicago, Illinois 60603

Facsimile:   (312) 732-3600



--------------------------------------------------------------------------------

DE LAGE LANDEN FINANCIAL SERVICES, INC. By:   /s/ Bruce Trachtenberg Name:  
Bruce Trachtenberg Title:   General Manager, Healthcare DE LAGE LANDEN FINANCE,
INC. By:   /s/ Roel Vriens Name:   Roel Vriens Title:   Vice President Address
for purposes of any notice to DLL:

1111 Old Eagle School Road

Wayne, Pennsylvania 19087

Attention: General Counsel

Facsimile: 610-386-5440



--------------------------------------------------------------------------------

Schedule A

DLL Receivables



--------------------------------------------------------------------------------

Schedule B

DLL Obligors